                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                    CR 18-101-GF-BMM

              Plaintiff,

     vs.                                     PRELIMINARY ORDER OF
                                             FORFEITURE
JUSTIN LEONARD SHEEHAN,

              Defendant.


      THIS MATTER comes before the Court on the United States’ Motion for a

Preliminary Order of Forfeiture. Justin Leonard Sheehan appeared before the

Court on November 19, 2019, and entered a plea of guilty to Counts II and III

contained in the Third Superseding Indictment. He also admitted the forfeiture

allegation. Sheehan’s plea provides a factual basis and cause to issue an Order of

Forfeiture, pursuant to 18 U.S.C. § 924(d) and 21 U.S.C. §§ 853(a)(1) and

881(a)(11).

      IT IS ORDERED:

      THAT Sheehan’s interest in the following property is forfeited to the United

States in accordance with 18 U.S.C. § 924(d) and 21 U.S.C. §§ 853(a)(1) and

881(a)(11).



                                         1
        $1,330.00 in United States currency; and

        HS Produkt (Importer: Springfield, Inc.), model XD-S, .45 ACP caliber
         semi-automatic pistol (serial number obliterated).

       THAT the United States Marshals Service, Bureau of Alcohol, Tobacco,

Firearms and Explosives, and the Drug Enforcement Administration are directed to

seize the property subject to forfeiture and further to make a return as provided by

law;

       THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions of the Court’s Preliminary Order

and the United States’ intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 18 U.S.C. § 924(d) and 21 U.S.C.

§§ 853(a)(1), 853(n)(1), and 881(a)(11) and to make its return to this Court that

such action has been completed; and

       THAT upon adjudication of all third-party interests, if any, the Court will

enter a Preliminary Order of Forfeiture.

///

///


                                           2
DATED this 21st day of November 2019.




                              3
